Exhibit 23.3 SRK Vancouver Suite 2200 – 1066 West Hastings Street Vancouver, BC V6E 3X2 T: +1.604.681.4196 F: +1.604.687.5532 vancouver@srk.com www.srk.com CONSENT OF SRK CONSULTING (CANADA), INC. We hereby consent to the incorporation by reference of any mineralized material and other analyses performed by us in our capacity as an independent consultant to Silver Bull Resources, Inc. (the “Company”), which are set forth in the Company’s Annual Report on Form 10-K for the year ended October 31, 2011, in this Registration Statement on Form S-8 or in any amendment to the foregoing, or to any prospectuses or amendments or supplements thereto. SRK CONSULTING (CANADA), INC. Date: March 15, 2012 /s/Gilles Arseneau Name: Dr. Gilles Arseneau, P. Geo. Title: Principal Geologist U.S. Offices: Anchorage Denver Elko Fort Collins Reno Tucson Mexico Office: Guadalupe, Zacatecas Canadian Offices: Saskatoon Sudbury Toronto Vancouver Yellowknife Group Offices: Africa Asia Australia Europe North America South America
